1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     DAVID ANTHONY
3    Assistant Federal Public Defender
     Nevada Bar No. 007978
4    David_Anthony@fd.org
     ERIK R. GUENTHER
5    Assistant Federal Public Defender
     Wisconsin Bar No. 1041774
6    Erik_Guenther@fd.org
     STACY M. NEWMAN
7    Assistant Federal Public Defender
     Nevada Bar No. 14245
8    Stacy_Newman@fd.org
     411 E. Bonneville, Ste. 250
9    Las Vegas, Nevada 89101
     (702) 388-6577
10   (702) 388-5819 (fax)

11   Attorneys for Petitioner

12
                            UNITED STATES DISTRICT COURT
13
                                 DISTRICT OF NEVADA
14

15   KEVIN JAMES LISLE,                     Case No. 2:03-cv-1006-MMD-CWH

16                Petitioner,
                                            STIPULATION AND PROPOSED
17         v.                               ORDER

18   WILLIAM GITTERE, Warden, Ely State
     Prison & AARON FORD, Nevada Attorney
19   General,
                                            DEATH PENALTY CASE
20                Respondents.

21

22

23
1          On July 5, 2019, this Court adopted the parties proposed stipulation

2    describing the process for recommending of and assistance for a Court’s expert to

3    determine “whether Lisle is competent to make [a waiver of further proceedings]

4    and whether his waiver is knowing, intelligent, and voluntary.” ECF No. 358 at 5;

5    ECF No. 363 at 6.

6          Since that time, the parties have attempted to contact eleven potential

7    experts. Communications with potential experts is more difficult as the parties seek

8    to comply with their agreement, adopted by the Court to, share all communications

9    with potential experts with the other side, either by inclusion on e-mails or through

10   conference calls. ECF No. 363 at 2.

11         The parties have received some responses from potential experts, but will

12   still need to review responses, vet those experts, and see if they can reach

13   agreement as to a recommended expert. Alternatively, the parties will be

14   forwarding separate recommendations to the Court.

15         As a separate matter, David Anthony, the Capital Habeas Unit Chief, will be

16   on personal leave from July 19 – 28, 2019. Mr. Anthony would need to approve the

17   Petitioner’s position regarding this issue.

18   ///

19   ///

20   ///

21

22

23

                                                   2
1          The parties respectfully request that the time to submit a proposed agreed

2    upon expert, or separate recommendations of an expert (two per side) until August

3    9, 2019, rather than the originally stipulated date of July 17, 2019.

4          DATED this 17th day of July, 2019.

5    RENE L. VALLADARES                                   AARON FORD
     Federal Public Defender                              Nevada Attorney General
6

7
     /s/ David Anthony                                    /s/ Michael Bongard
8    DAVID ANTHONY                                        MICHAEL BONGARD
     Assistant Federal Public Defender                    Deputy Attorney General
9

10   /s/ Erik R. Guenther
     ERIK R. GUENTHER
11   Assistant Federal Public Defender

12   /s/ Stacy M. Newman
     STACY M. NEWMAN
13   Assistant Federal Public Defender

14

15

16

17

18

19

20

21

22

23

                                                 3
1                                          ORDER

2          Based on the stipulation and for good cause shown, it is hereby ordered that

3    the Court agrees that the parties may have until August 9, 2019, to forward a joint

4    recommendation for a Court’s expert to determine “whether Lisle is competent to

5    make [a waiver of further proceedings] and whether his waiver is knowing,

6    intelligent, and voluntary.” If they are unable to reach agreement, then each side is

7    to forward two names to the Court by August 9, 2019.

8          Dated this ____
                       18th day of July, 2019.

9

10                                                   ___________________________________
                                                     MIRANDA M. DU
11                                                   UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

                                                 4
